Citation Nr: 1033066	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-38 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) from 
a November 2006 rating decision of a Department of Veteran's Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared before the undersigned Veterans Law Judge at a 
Travel Board hearing in May 2010.  A transcript of which is of 
record. 

As noted on the title page, the Board has recharacterized the issue 
as entitlement to service connection for a psychiatric disorder, to 
include PTSD.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see 
also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran contends that he has a psychiatric disorder, to include 
PTSD that was incurred as a result of his military service.  After a 
careful review of the evidence, the Board finds that additional 
development is necessary prior to adjudicating the claim.  

During the pendency of this appeal, the regulations governing the 
criteria to grant service connection for PTSD have been amended.  
Accordingly, it is necessary to remand this case for a VA 
examination.

Under the amended regulation, effective July 13, 2010, to establish 
service connection for PTSD, a Veteran must demonstrate: a current 
diagnosis of PTSD (rendered by an examiner specified by the 
regulation); an in-service stressor consistent with the places, 
types, and circumstances of service (satisfactorily established by 
lay testimony) that has been medically related to the Veteran's fear 
of hostile military or terrorist activity by a VA psychiatrist or 
psychologist, or one contracted with by VA; and the Veteran's PTSD 
symptoms have been medically related to the in-service stressor by a 
VA psychiatrist or psychologist, or one contracted with by VA.  See 
75 Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).  

The regulation specifies that if a stressor claimed by a Veteran is 
related to that Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis of PTSD and that a 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, types, 
and circumstances of that Veteran's service, a Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  "[F]ear of hostile military or terrorist 
activity" means that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack upon friendly 
military aircraft, and the Veteran's response to the event or 
circumstance involved a psychological or psycho-physiological state 
of fear, helplessness, or horror.  Id.

By way of history, in July 1995, the Veteran filed a claim for 
service connection for depression, drug addiction, and suicide.  He 
was denied service connection in a January 1996 rating decision, 
because his service treatment records did not contain a diagnosis for 
psychosis, and drug addiction was a result of his willful misconduct.

The Veteran filed the claim for service connection for PTSD in August 
2005.  Post-service treatment records show that he has various 
diagnoses, including depression, PTSD, borderline personality 
disorder, and substance induced mood disorder.  As his stressor for 
PTSD, the Veteran reported being a flight control specialist involved 
in the air strike on Libya in April 1986.  The Veteran stated that he 
did not understand why Libya was being bombed and he feels 
responsible for all the deaths from that air strike.  See September 
2005 statement and May 2010 hearing testimony.   

The Veteran underwent a VA examination in October 2006.  The examiner 
reviewed the Veteran's medical and military history, along with his 
account of his current symptoms and stressor.  The examiner diagnosed 
the Veteran with bipolar disorder, polysubstance dependence, and 
undifferentiated somatoform disorder.  The examiner opined that the 
Veteran does not fit the criteria for PTSD because he was neither an 
eyewitness to a dangerous situation, nor did he have any expectation 
that he would be in a dangerous situation.  However, the examiner did 
not opine on whether the Veteran's diagnosed psychiatric disorders 
were etiologically related to his period of service.  

In light of this evidence and the revised PTSD regulations, the 
Veteran should be afforded a VA examination with a psychiatrist or 
psychologist to determine whether he has an acquired psychiatric 
disorder, including, but not limited to PTSD, due to a fear of 
hostile military or terrorist activity during active service or 
otherwise etiologically related to his service.  See 38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c)(4)(i); see Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The Board will consider entitlement to service 
connection for any and all psychiatric disorders.

Additionally, the record reflects that the Veteran is currently 
receiving Social Security Administration (SSA) disability benefits 
for his PTSD.  While the record includes some of these records, it 
appears they are incomplete.  The Board notes that it has been 
resolved in various cases, essentially, that although SSA decisions 
are not controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to assist 
the Veteran in gathering such records.  See Collier v. Derwinski, 1 
Vet. App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Brown v. Derwinski, 2 
Vet. App. 444 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The Social Security Administration should be 
contacted and requested to furnish copies of 
any medical records pertinent to an award of 
disability benefits.  If medical evidence 
utilized in processing such claim is not 
available, or no claim was filed, that fact 
should be entered in the claims folder.

2.	Any pertinent outstanding treatment records 
dating should be obtained.  All records 
which are not duplicates of those already in 
the claims file should be associated with 
the claims file.

3.	After completing any initial notice and or 
development found warranted after a 
complete review of the claims file, above 
requested development, the RO should 
schedule the Veteran for a VA examination 
with a psychiatrist or psychologist to 
determine the nature and likely etiology of 
the claimed psychiatric disorder.  

4.	The entire claims file, including a copy of 
this remand, must be made available to the 
examiner for review.  Accordingly, the 
examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any 
indicated studies.  

Based on the examination and record review, 
the examiner should provide an opinion as 
to the following: 

a.	Does the Veteran have a diagnosis of 
PTSD?

b.	If the Veteran has a diagnosis of 
PTSD:

i.	What stressful event during the 
Veteran's period of service is 
adequate to support a diagnosis 
of PTSD?

ii.	Are his current symptoms related 
to the claimed stressor?  

iii.	In addition to the other 
information provided in the 
examination report, please 
specifically state whether or not 
the claimed stressor is related 
to the Veteran's fear of hostile 
military or terrorist activity.

c.	If the there is no diagnosis of PTSD, 
the examiner should explain why the 
Veteran does not meet the criteria for 
a diagnosis of PTSD.  

d.	Does the Veteran have a diagnosis of a 
psychiatric disorder, other than PTSD?

e.	If the Veteran has a diagnosis of a 
psychiatric disorder other than PTSD, 
is that psychiatric disorder 
etiologically related to his period of 
military service?

5.	The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the 
examiner offer a detailed analysis for all 
conclusions and opinions reached supported 
by specific references to the Veteran's 
claims file, including the in-service and 
post-service medical records, and the 
Veteran's lay assertions.  

6.	After completing the requested actions, and 
any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim of 
service connection in light of all 
pertinent evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords the 
appropriate time period to respond.  

The Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2009).


